DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply received on Nov. 15, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Randy A. Noranbrock on Feb. 04, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 18-20:

Claim 18 (Currently Amended) A method of controlling varainductor comprising: 
receiving a voltage on a signal line; 
receiving at least one control signal; and 
operating a plurality of switches in response to the received at least one control signal, wherein the operating the plurality of switches comprises selectively electrically connecting a first ground plane to a first floating plane, wherein the first floating plane is between the first ground plane and the signal line, and the first floating plane is a same distance from a substrate as the first ground plane. 

Claim 19 (Currently Amended) The method of claim 18, wherein the operating the plurality of switches comprises operating all of the plurality of switches using a single control signal of the at least one control signal.

Claim 20 (Currently Amended) The method of claim 18, wherein the operating the plurality of switches comprises: 
operating a first switch of the plurality of switches using a first control signal of the at least one control signal; and 
operating a second switch of the plurality of switches using a second control signal of the at least one control signal different from the first control signal.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-9 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a signal line over a substrate; a first ground plane over the substrate; a first floating plane over the substrate, wherein the first floating plane is between the first ground plane and the signal line, and the first floating plane is a same distance from the substrate as the first ground plane; and a first transistor configured to selectively electrically connect the first ground plane to the first floating plane; and a second transistor configured to selectively electrically connect the 

Claims 10-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a signal line over a substrate; a first ground plane over the substrate; a first floating plane over the substrate, wherein the first floating plane is between the first ground plane and the signal line, and the first floating plane is a same distance from the substrate as the first ground plane; and a first transistor configured to selectively electrically connect the first ground plane to the first floating plane; and a second transistor configured to selectively electrically connect the first ground plane to the first floating plane, wherein a gate of the first transistor is electrically separated from a gate of the second transistor.” as set forth in the claims.

Claims 18-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…receiving a voltage on a signal line; receiving at least one control signal; and operating a plurality of switches in response to the received at least one control signal, wherein the operating the plurality of switches comprises selectively electrically connecting a first ground plane to a first floating plane, wherein the first floating plane is between the first ground plane and the signal line, and the first floating plane is a same distance from a substrate as the first ground plane.” as set forth in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849